DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are still at issue and are present for examination. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statement filed on 2/8/2021 and 5/3/2022 (2X) is acknowledged.
Claim Objections
Claims 1, 3 and 5 are objected to because of the following informalities:  
Claims 1, 3 and 5 recite “hereinafter referred to as” throughout the claim in referring to abbreviations.  It is unnecessary to recite “hereinafter referred to as” before each abbreviation.  It is suggested that this recitation be removed from the claims.  
Claim 5 recites “an ACP domain” which it is suggested that “acyl carrier protein” be written out in full followed by “(ACP)” the first time it is used in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-4 is indefinite in that the recitation  a microorganism having a PUFA metabolic pathway” is awkward and confusing which results in the claim being indefinite.  It is believed that a better recitation would be “the microorganism capable of producing a PUFA”.  In the interest of advancing prosecution, this is how the recitation has been interpreted.
Claim 1 (claims 2-4 dependent on) is indefinite in that the recitation “FabA-like-hydroxyacyl-ACP dehydratase” in that is indefinite as to what a FabA-like-hydroxyacyl-ACP dehydratase” is .  In the interest of advancing prosecution “FabA-like-hydroxyacyl-ACP dehydratase” is interpreted as “FabA-hydroxyacyl-ACP dehydratase”.
Claim 5 (claims 6-9, 13 and 14 dependent on) is indefinite in that the recitation “A microorganism capable of producing a PUFA, in which genes encoding respective domains described in the following (a) to (j) having an activity of synthesizing a PUFA (hereinafter referred to as PUFA-PKS activity) have been introduced into a microorganism that does not have a PUFA metabolic pathway” is unclear and confusing.  The basis of this indefiniteness is that the recitation claims “A microorganism capable of producing a PUFA, in which genes encoding a number of domains have been introduced into a microorganism that does not have a PUFA metabolic pathway”.  Thus there appears to be a conflict as to the relationship of the “microorganism capable of producing a PUFA” and the “microorganism that does not have a PUFA metabolic pathway”.  While it is recognized that a transition may occur between the two recited microorganisms, the additional language of the claim does not make this clear.
Appropriate amendment and/or comment is requested. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1-4, 10-12 are directed to all possible microorganisms capable of producing a polyunsaturated fatty acid (PUFA), in which any gene encoding any exogenous polyketide synthase dehydratase domain having any higher activity against 3-hydroxyhexanoyl acyl carrier protein (ACP) than any endogenous FabA-like 0-hydroxyacyl-ACP dehydratase (FabA-DH) domain has been introduced into the microorganisms capable of producing a polyunsaturated fatty acid (PUFA) (see also above rejection under 35 U.S.C. 112(b)).  Claim(s) 5-9, 13 and 14 are directed to all possible microorganisms capable of producing a PUFA, in which genes encoding any respective domain described in the following (a) to (j) having any activity of synthesizing a PUFA  have been introduced into the microorganism capable of producing a polyunsaturated fatty acid (PUFA): (a) a 0-ketoacyl-ACP synthase  domain; (b) a malonyl-CoA:ACP acyltransferase  domain; (c) an ACP domain; (d) a ketoreductase  domain; (e) a PS-DH domain; (f) a chain elongation factor (hereinafter, referred to as CLF) domain; (g) an acyltransferase domain; (h) a FabA-DH domain; (i) an enoyl-ACP reductase (hereinafter referred to as ER) domain; and (j) a phosphopantetheine transferase (hereinafter referred to as PPT) domain, wherein the PS-DH domain exhibits a higher activity against 3-hydroxyhexanoyl ACP than the FabA-DH domain. (see also above rejection under 35 U.S.C. 112(b)).  
The specification, however, only provides the representative species of that microorganism capable of producing a polyunsaturated fatty acid (PUFA), in which a gene encoding the polyketide synthase dehydratase domain of AraB derived from Aureispira marina, has been introduced into the microorganism capable of producing a polyunsaturated fatty acid (PUFA), encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in the disclosed species of microorganisms and polyketide synthase dehydratase domains relative to the claimed genus.  The specification also fails to describe additional representative species of these microorganisms or polyketide synthase dehydratase domains by sufficient identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim(s) 1-14 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that microorganism capable of producing a polyunsaturated fatty acid (PUFA), in which a gene encoding the polyketide synthase dehydratase domain of AraB derived from Aureispira marina, has been introduced into the microorganism capable of producing a polyunsaturated fatty acid (PUFA), does not reasonably provide enablement for any possible microorganism capable of producing a polyunsaturated fatty acid (PUFA), in which any gene encoding any exogenous polyketide synthase dehydratase domain having any higher activity against 3-hydroxyhexanoyl acyl carrier protein (ACP) than any endogenous FabA-like 0-hydroxyacyl-ACP dehydratase (FabA-DH) domain has been introduced into the microorganisms capable of producing a polyunsaturated fatty acid (PUFA) or any possible microorganism capable of producing a PUFA, in which genes encoding any respective domain described in the following (a) to (j) having any activity of synthesizing a PUFA (hereinafter referred to as PUFA-PKS activity) have been introduced into the microorganism capable of producing a polyunsaturated fatty acid (PUFA): (a) a 0-ketoacyl-ACP synthase domain; (b) a malonyl-CoA:ACP acyltransferase  domain; (c) an ACP domain; (d) a ketoreductase  domain; (e) a PS-DH domain; (f) a chain elongation factor domain; (g) an acyltransferase domain; (h) a FabA-DH domain; (i) an enoyl-ACP reductase domain; and (j) a phosphopantetheine transferase domain, wherein the PS-DH domain exhibits a higher activity against 3-hydroxyhexanoyl ACP than the FabA-DH domain. (see also above rejection under 35 U.S.C. 112(b)).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claim(s) 1-14 are so broad as to encompass any possible microorganism capable of producing a polyunsaturated fatty acid (PUFA), in which any gene encoding any exogenous polyketide synthase dehydratase domain having any higher activity against 3-hydroxyhexanoyl acyl carrier protein (ACP) than any endogenous FabA-like 0-hydroxyacyl-ACP dehydratase (FabA-DH) domain has been introduced into the microorganisms capable of producing a polyunsaturated fatty acid (PUFA) or any possible microorganism capable of producing a PUFA, in which genes encoding any respective domain described in the following (a) to (j) having any activity of synthesizing a PUFA (hereinafter referred to as PUFA-PKS activity) have been introduced into the microorganism capable of producing a polyunsaturated fatty acid (PUFA): (a) a 0-ketoacyl-ACP synthase domain; (b) a malonyl-CoA:ACP acyltransferase  domain; (c) an ACP domain; (d) a ketoreductase  domain; (e) a PS-DH domain; (f) a chain elongation factor domain; (g) an acyltransferase domain; (h) a FabA-DH domain; (i) an enoyl-ACP reductase domain; and (j) a phosphopantetheine transferase domain, wherein the PS-DH domain exhibits a higher activity against 3-hydroxyhexanoyl ACP than the FabA-DH domain. (see also above rejection under 35 U.S.C. 112(b)).  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of microorganisms and polyketide synthase dehydratase domains encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal structural and minimal if functional limits on the polypeptides encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that microorganism capable of producing a polyunsaturated fatty acid (PUFA), in which a gene encoding the polyketide synthase dehydratase domain of AraB derived from Aureispira marina, has been introduced into the microorganism capable of producing a polyunsaturated fatty acid (PUFA).
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications or variants as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of the claims which encompass any possible microorganism capable of producing a polyunsaturated fatty acid (PUFA), in which any gene encoding any exogenous polyketide synthase dehydratase domain having any higher activity against 3-hydroxyhexanoyl acyl carrier protein (ACP) than any endogenous FabA-like 0-hydroxyacyl-ACP dehydratase (FabA-DH) domain has been introduced into the microorganisms capable of producing a polyunsaturated fatty acid (PUFA) or any possible microorganism capable of producing a PUFA, in which genes encoding any respective domain described in the following (a) to (j) having any activity of synthesizing a PUFA (hereinafter referred to as PUFA-PKS activity) have been introduced into the microorganism capable of producing a polyunsaturated fatty acid (PUFA): (a) a 0-ketoacyl-ACP synthase domain; (b) a malonyl-CoA:ACP acyltransferase  domain; (c) an ACP domain; (d) a ketoreductase  domain; (e) a PS-DH domain; (f) a chain elongation factor domain; (g) an acyltransferase domain; (h) a FabA-DH domain; (i) an enoyl-ACP reductase domain; and (j) a phosphopantetheine transferase domain, wherein the PS-DH domain exhibits a higher activity against 3-hydroxyhexanoyl ACP than the FabA-DH domain, because the specification does not establish: (A) regions of the PS-DH domain which may be modified effecting the desired if any activity; (B) the general tolerance of PS-DH domains encompassed by the breadth of the claims to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of a PS-DH domain with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the required lipase activities and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495 and Fiers et al., J. Am. Chem. Soc. 138(49), pp 16024-16036, Dec, 14 2016.), it would require undue experimentation for one skilled in the art to arrive at the majority of those encompassed microorganisms comprising many possible PS-DH variant polypeptides of the claimed genus.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible microorganism capable of producing a polyunsaturated fatty acid (PUFA), in which any gene encoding any exogenous polyketide synthase dehydratase domain having any higher activity against 3-hydroxyhexanoyl acyl carrier protein (ACP) than any endogenous FabA-like 0-hydroxyacyl-ACP dehydratase (FabA-DH) domain has been introduced into the microorganisms capable of producing a polyunsaturated fatty acid (PUFA) or any possible microorganism capable of producing a PUFA, in which genes encoding any respective domain described in the following (a) to (j) having any activity of synthesizing a PUFA (hereinafter referred to as PUFA-PKS activity) have been introduced into the microorganism capable of producing a polyunsaturated fatty acid (PUFA): (a) a 0-ketoacyl-ACP synthase domain; (b) a malonyl-CoA:ACP acyltransferase  domain; (c) an ACP domain; (d) a ketoreductase  domain; (e) a PS-DH domain; (f) a chain elongation factor domain; (g) an acyltransferase domain; (h) a FabA-DH domain; (i) an enoyl-ACP reductase domain; and (j) a phosphopantetheine transferase domain, wherein the PS-DH domain exhibits a higher activity against 3-hydroxyhexanoyl ACP than the FabA-DH domain.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those microorganisms and PS-DH variant polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Xie et al. (Applied Genetics and Molecular Biotechnology, 102:847-856, (2018) (online Nov 2017).
Xie et al. teach the functional analysis of the dehydratase domains of a PUFA synthase from Thraustochytrium in Escherichia coli.  Xie et al. teach sequence analysis of the PUFA synthase in Thraustochytrium, and the cloning and expression of the identified PUFA synthase DH domains in E. coli.  Xie et al. further teach the complementation of E.coli mutants which are defective in dehydratase-isomerase activity with the DH domains and the overexpression of the DH domains in wild type E. coli.  Thus Xie et al. teach a microorganism capable of producing a polyunsaturated fatty acid (PUFA), E. coli, in which a gene encoding an exogenous polyketide synthase dehydratase (PS-DH) domain having a higher activity against 3-hydroxyhexanoyl acyl carrier protein (ACP) than an endogenous FabA-like 0-hydroxyacyl-ACP dehydratase (FabA-DH) domain has been introduced into the microorganism capable of producing a polyunsaturated fatty acid (PUFA)(see page 850, right column, first full paragraph, Figure 3 and supporting text) (see also above rejection under 35 U.S.C. 112(b)).  Xie et al. further teach the above methods comprising collecting the PUFA-containing composition from the culture (see Figure 4, Table 3 and supporting text).
Thus, claim(s) 1-4, 10, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Xie et al. (Applied Genetics and Molecular Biotechnology, 102:847-856, (2018) (online Nov 2017).

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
9/30/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652